Citation Nr: 1011965	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cervical spine disc 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to May 2004. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which service connection for 
bulging vertebrae was denied.


FINDING OF FACT

The Veteran manifests cervical spine disc disease that is the 
result of his active military service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine disc 
disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service personnel records show the Veteran's primary military 
occupational specialty (MOS) was as an Infantryman (11B10).  
He was Airborne qualified and earned the Parachutists' Badge.

The Veteran's report of examination at entrance to active 
service shows no complaints, defects, diagnoses, 
abnormalities or other findings concerning the spine.  
Service treatment records show that in April 2001 he was seen 
on follow-up for a possible concussion after a parachute 
landing fall in high winds in which he was dragged for 
several meters.  The entry shows the Veteran didn't recall 
hitting his head on the initial impact, but that he did hit 
his head several times while being dragged.  Another soldier 
observed the Veteran's left eye to be dilated larger than the 
right.  The entry notes he was initially treated at Elmondorf 
Hospital and released.  The Veteran reported having a bad 
frontal headache and mild nausea initially, but at the time 
of follow-up the headache had decreased and the nausea, 
resolved.  The physician's assistant observed the Veteran's 
left pupil to be slightly larger than the right.  Strength 
was measured at 5 of 5 and deep tendon reflexes, at 2+.  
Cranial nerves II-XII were grossly intact.  The assessment 
was of concussive head injury.  The Veteran was to refrain 
from contact sports and Airborne operations and follow-up in 
30 days or as needed.  The Veteran's report of examination at 
discharge from active service shows a history of head injury 
with loss of consciousness and concussion on a jump but no 
complaints of neck or head symptoms.  The examiner found no 
defects, diagnoses, abnormalities or other findings 
concerning the Veteran's spine.

Thereafter, it was not until 2006 that the Veteran claimed 
service connection for a neck disability, then described as 
pain in the neck and upper region of the back, and bulging 
discs.  Clinical findings by magnetic resonance imaging (MRI) 
dated in April 2006 document the first finding of a neck 
disability:  a mild disk bulge eccentric to the left at C5-6 
resulting in a mild left neural foraminal stenosis, secondary 
to uncovertebral osteophytosis.  

In a May 2007 statement, the Veteran's private treating 
physician, M.K., M.D., provided a diagnosis cervical disc 
disease.  The physician noted that the Veteran was 29 years 
old at the time and had given no history of direct trauma.  
The physician opined that he believed the Veteran's cervical 
disc disease was related to his military career as a 
paratrooper.

During a March 2008 VA examination, the Veteran reported a 
history of onset of neck symptoms in approximately early 
2002, which he described as a sharp pain in the right 
posterior occipital region just behind the right ear and 
extending down to the right shoulder.  The pain was 
accompanied by muscle spasm in that region and was worse when 
he turned his head from side to side or flexed or extended 
his neck.  He explained that he did not seek formal medical 
attention because the medics who shared quarters with him 
gave informal advice and treated the condition with Motrin.  
In 2004, when he was discharged, his neck did not bother him.  
Since service, he stated most of the pain is on the right 
side of his neck.  He reported a constant stabbing pain at 
the base of the cervical spine localized over the C6-C7 
region, non-radiating.  He denied problems with grip 
strength, paresthesias, or weakness of the arm.  He described 
a second type of pain in the right occipital region behind 
the right ear and extending down to the right shoulder, 
occurring intermittently about once a month and lasting for 
two to three days.  Occasionally, some tingling in the right 
posterior upper arm region occurs with this pain, but there 
is no paresthesias of the fingers or hands.  

The examiner observed mild tenderness to palpation over the 
C5-C7 levels without palpable deformity, and palpable, 
tender, right paraspinal muscle spasm.  Curvature of the 
cervical spine was normal.  Rotation of the cervical spine 
did not produce crepitation but the Veteran stated it was 
painful.  Range of the cervical spine was slightly limited 
due to pain and stiffness.  There was no apparent muscle 
wasting and strength measured +5 of 5 throughout against 
resistance.  Grip strength and coordination of finger to 
thumb was normal in both hands.  Sensation to light touch and 
vibration was intact to the fingertips in both hands.  Deep 
tendon reflexes were at 2+ in both upper extremities.  
Results of X-rays showed normal alignment without fracture or 
dislocation, and intervertebral disc spaces ere unremarkable.  
There was no abnormal prevertebral soft tissue swelling.

The examiner, a Physician's Assistant, diagnosed early 
degenerative disc disease of the cervical spine with right 
sided cervicalgia.  However, after reviewing all the medical 
evidence, to include the Veteran's service medical records 
and private treatment records, the examiner stated she was 
unable to render an opinion as to whether the diagnosed 
condition was due to the inservice parachute jumps without 
resorting to mere speculation.  The examiner explained that 
service medical records did not document a neck injury or 
neck pain.  In addition, the examiner observed that the MRI 
results showed discs bulging on the left side and therefore 
would not have caused right-sided paresthesias or 
dysesthesias.

The examiner indicated that the Veteran's claims folder and 
service medical records had been reviewed in their entirety 
and discussed documentation of the April 2001 parachute 
landing fall in detail.  The report was co-signed by a VA 
Staff Physician.

The September 2008 report of a private evaluation shows the 
Veteran presented with complaints of posterior neck pain 
radiating into his occiput, as well as the posterior surface 
of his right ear and from there into the lateral aspect of 
his neck and to his shoulder girdle and interscapular area.  
He reported no alteration of grip, motor weakness, or sensory 
change in either upper limb.  He reported having been in a 
parachute landing fall during training in winds in excess of 
35 mph at the drop zone.  He stated that he stumbled in the 
ice and snow as he struck the ground and was tangled in the 
risers and dragged in excess of 100 meters.  He sustained a 
concussion and injury to his left shoulder and neck.  Since 
then, he reported, he had had intermittent pain about his 
heck and back, increasing with time. 

The physician observed the Veteran's spine to be straight.  
Normal cervical lordosis was preserved without palpable 
paravertebral muscle spasm.  Laryngeal crepitus was present 
and there was tenderness to palpation to the left side of the 
midline at the C5-C6 level and base of the neck posteriorly.  
Range of motion of the cervical spine was decreased.  Range 
of motion in the upper limbs was complete at all levels.  
Deep tendon reflexes was measured at 2+ and 1+ bilaterally.  
No sensory alteration to light touch was present, and 
vibratory sensitivity was intact in all extremities.  There 
was no evidence of motor weakness or congenital muscle 
absence in either arm.  The physician noted that 2006 X-ray 
and MRI studies showed posterior disc protrusion at C5-C6, 
and 2008 MRI study showed posterior disc protrusion at C5-C6 
and C6-C7.

The physician stated that he believed to a reasonable degree 
of medical certainty that the Veteran had cervical disc 
rupture at one and possibly two levels and that he believed 
this condition arose by reason of his accident which occurred 
while involved in a military sponsored parachute jump.

The physician stated he reviewed the Veteran's service 
medical records and the clinical findings by X-ray and MRI 
conducted in 2006 and 2008.  

Analysis of the medical evidence reveals that each of these 
opinions is deficient.  In his May 2007 opinion, Dr. M.K. did 
not state or demonstrate that he had reviewed the Veteran's 
service medical records and did not provide a rationale for 
his opinion.  While informed by review of the record, the 
March 2008 VA examination was conducted by a physician's 
assistant, although it was co-signed by a staff physician, 
and provided what is essentially a non-opinion concerning the 
etiology of the early degenerative disc disease of the 
cervical spine.  The examiner's observation that right-sided 
symptoms of paresthesias or dysesthesias would not be the 
result of discs bulging on the left side does not address the 
etiology of the cervical degenerative disc disease in whole.  
Dr. G.S.'s September 2008 opinion, albeit informed by review 
of the service medical records and more recent clinical 
studies than the VA examiner had, does not provide a 
rationale.

In summary, the Veteran was a paratrooper who made multiple 
jumps.  He sustained head injury in a parachute landing fall 
in April 2001, in which he lost consciousness and had a 
concussion.  He is currently diagnosed with cervical disc 
disease.  Two private physicians have opined that the Veteran 
had a cervical spine disability that was the result of his 
military career as a paratrooper and, in particular, the head 
injury sustained in the April 2001 parachute landing fall.  
The VA examiner was unable to opine as to the cause of his 
cervical spine degenerative disc disease without resort to 
speculation.

There are no other competent medical opinions or findings 
that the Veteran's cervical degenerative disc disease is not 
the result of his active service.

The preponderance of the evidence cannot be found to be 
against the claim.  The evidence is, at the very least, in 
equipoise.  The benefit of the doubt is granted to the 
Veteran, and service connection for cervical spine disc 
disease is warranted.  38 C.F.R. § 3.102 (2009).


ORDER

Service connection for cervical spine disc disease is 
granted. 





____________________________________________
J. K. BARONE	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


